id office uilc cca_2011011313353950 ---------- number release date from ----------------------- sent thursday date pm to ------------------------------------ cc ----------------- subject fw notice cc-2011-006 authority to refer certain bankruptcy matters to the department of justice in cc notice_2011_006 the delegation of authority to refer certain matters in bankruptcy cases was updated to reflect current practice and changes in the law the changes were fairly minor - the exceptions for complaints to determine dischargeability where debtor has filed consecutive bankruptcies or defaulted on an offer_in_compromise were deleted and the following were added to the list of matters than can and generally should be direct referrals responses to objections to internal_revenue_service claims that are based on valuation of the property securing the claim responses to objections to internal_revenue_service claims that are based on the fact that the claim has been superseded by a subsequent claim motions relating to the debtors’ failure to make timely payments under a plan and or accrual of post-confirmation liabilities and agreed cash collateral or adequate protection hearings including stipulations or agreements for_the_use_of the collateral to answer a question i was asked earlier today this notice would have no application in districts divisions with sausa programs any matter that qualifies as a direct referral would be on the list of matters that a sausa can handle see ccdm please let me know if you have any further questions
